                     Case 3:19-cv-00873-SK Document 1 Filed 02/15/19 Page 1 of 8



                                                                             filed (5SP )
           Matthew D. Carlson (State Bar No. 273242)                        FEB 15 2019
           mdcarlson@mdcarlsonlaw.com
           LAW OFFICE OF MATTHEW D. CARLSON
                                                                           SUSAN Y. SOONG
           50 Fountain Plaza, Suite 1400, #206                                 ^district court
           Buffalo, NY 14202                                                        ^^ALIFORNIA
           Telephone: (716) 242-1234

           Attorney for ReJator SARAH STONEHOCKER



                                     UNITED STATES DISTRICT COURT


                                             ISjmCT
                                   NORTHERN DIS'            Of C^IFORNIA                          SK
      10                                            ^                      873'Sl
           UNITED STATES OF AMERICA, e;c rel.              Case No.:
      12   SARAH STONEHOCKER.
                                                           COMPLAINT
      13

                                Plaintiff and Relator,     JURY TRIAL DEMANDED
      14

                         V.
      15                                                   FILED UNDER SEAL PURSUANT TO
                                                           31 U.S.C. § 3730(b)(2)
      16   KINDRED HEALTHCARE, INC., KINDRED
           HEALTHCARE OPERATING, LLC, and DOES
      17
           1-50,
      18
                                Defendants.
      19


      20

      21


      22
<3:
      23


      24
CD
      25
b::
      26
o
      27


      L8


    TO                                               COMPLAINT
Case 3:19-cv-00873-SK Document 1 Filed 02/15/19 Page 2 of 8
Case 3:19-cv-00873-SK Document 1 Filed 02/15/19 Page 3 of 8
Case 3:19-cv-00873-SK Document 1 Filed 02/15/19 Page 4 of 8
Case 3:19-cv-00873-SK Document 1 Filed 02/15/19 Page 5 of 8
Case 3:19-cv-00873-SK Document 1 Filed 02/15/19 Page 6 of 8
Case 3:19-cv-00873-SK Document 1 Filed 02/15/19 Page 7 of 8
Case 3:19-cv-00873-SK Document 1 Filed 02/15/19 Page 8 of 8
